

Exhibit 10.3




November 17, 2019
VIA EMAIL


Michelle St. Jacques
Dear Michelle:
It is a pleasure to offer you the position of Chief Marketing Officer of Molson
Coors Brewing Company (the “Company”), reporting to the Company’s President and
Chief Executive Officer (the “CEO”), on the following terms:
1.
Employment: Your new position begins effective on November 1, 2019 (the
“Effective Date”). You shall have such duties, responsibilities, power and
authority as assigned by the CEO, and such other duties and responsibilities as
may be assigned to you by the Company’s board of directors (the “Board”)
commensurate with your position as Chief Marketing Officer.



2.
Base Salary: Your starting gross annual salary will be USD $640,000 per year,
payable in accordance with the Company’s standard payroll practices and
procedures.



3.
Annual Molson Coors Incentive Plan (“MCIP”): You are eligible to participate in
the annual MCIP subject to the plan rules. MCIP rewards employees for the
achievement of corporate, team and/or individual performance results objectives
on the fiscal basis year which is the calendar year. The bonus target for your
position is currently 75% of your eligible earnings. Your actual payout for the
current year will be prorated based on the MCIP targets for each job you held
during the plan year. The incentive plan is reviewed on an annual basis and
details of the plan are subject to change to align with and support ongoing
business needs. 



4.
Long Term Incentive: You are eligible to participate in the Molson Coors
Long-Term Incentive Plan (“LTIP”) according to your role in the Company. Your
annual target LTIP value is reviewed by the CEO on an annual basis and set by
the Compensation and Human Resources Committee of the Board (the “Committee”).
Grant Awards to eligible participants are typically made annually during the
Company’s compensation planning cycle which typically takes place in March of
each year. The actual award is based on an assessment of individual performance
within a determined range. You will be eligible for consideration of a normal
course annual grant in 2020, with a target value of USD $800,000.



5.
Adjustments: Executive compensation is reviewed annually by the CEO and the
Committee, and adjustments can be made to targets and ranges for base pay, MCIP
or LTIP components of the total compensation package. Additionally, the types of
vehicles used by the Company to fulfill the annual target compensation of the
LTIP component are reviewed annually and may be modified.



6.
Relocation: To the extent necessary and appropriate, the Company will provide
you with relocation assistance in accordance with its current policy regarding
relocation of executive roles.



7.
Executive Stock Ownership Policy; Clawback policy: You will be subject to the
company’s executive stock ownership guidelines, as the same may be amended from
time to time by the Committee, and that as the Chief Marketing Officer, you will
be required to hold 3X your base annual salary in Company equity, as such term
is defined in the stock ownership guidelines. Unless otherwise provided at the
time of grant or otherwise prohibited by applicable law, all compensation
payable to you, including any cash and/or equity awards paid to you as MCIP or



Molson Coors Brewing Company
1801 California Street Suite 4600 • Denver, Colorado • 80202 • USA
Tel. (303) 927-2416


MOLSON is a registered trademark of Molson Canada 2005, used under license.
COORS is a registered trademark of Coors Brewing Company, used under license.

--------------------------------------------------------------------------------

    


LTIP is subject to the Company’s recoupment policy for incentive compensation as
approved by the Committee and any such other policy for “clawback” of incentive
or other compensation as may be approved from time to time by the Board or the
Committee, including without limitation, any amendments or other policies which
the Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


8.
Additional Benefits and Perquisites: You are eligible for:

•
participation in the Company’s Amended and Restated Change in Control Protection
Program at the level specified for your role, which includes a 2.0x Change in
Control severance multiplier, subject to the terms and conditions contained
therein, as amended by the Committee from time to time;

•
participation in the Company’s US Severance Pay Plan;

•
participation in the Molson Coors Deferred Compensation Plan;

•
supplemental executive life insurance of up to six times your base pay;

•
annual executive physical (optional);

•
executive financial planning allowance; and

•
other benefits common to similarly situated executives in the location of your
primary office.

You will also retain eligibility for any vested and grandfathered health,
retirement and insurance benefits accumulated during your service with the
Company and its subsidiaries, so long as such benefits remain available for
other similarly situated (and grandfathered) employees.
9.
Entire Understanding/Termination of Employment Agreement: The Company and you
acknowledge that except as otherwise specified herein this letter constitutes
the entire understanding between the Company and you with respect to your
continued employment upon and after the Effective Date and supersedes and
replaces any other prior agreement or other understanding.



The Company will honor its obligation to pay the “second cash award” in December
2019 in the amount of $500,000, as referenced in your offer letter of January
2019, subject to the conditions previously agreed there.


10.
Governing Law and Arbitration: This letter shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws. Any dispute or controversy arising under or in
connection with this letter, except any action seeking injunctive relief to
enforce the Restrictive Covenant Agreements (as defined in the Acknowledgement),
shall be settled exclusively by arbitration in Chicago, Illinois in accordance
with the rules for the resolution of employment disputes of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction. The arbitrator shall
have the discretion to award costs (including the arbitrator’s fee and fees and
disbursements of counsel) to the prevailing party as part of his award.



Again, Michelle, we are pleased to be extending you this offer, which is
contingent upon your acceptance of the conditions on the following
Acknowledgement page and the execution of the company’s Restrictive Covenant
Agreements.


2



--------------------------------------------------------------------------------

    


We hope for a mutually rewarding relationship. You should know, however, that
your employment is “at will”. That means you may terminate your employment at
any time, with or without cause or notice, and we reserve the same right in
accordance with the Restated Certificate of Incorporation and Bylaws. This “at
will” relationship may not be modified except in writing signed by the Chairman
of the Board of Directors. Finally, the Company reserves the right to modify its
policies and the accompanying terms of your employment as it deems appropriate.
Sincerely,
/s/ GAVIN HATTERSLEY            
Gavin Hattersley        
President and Chief Executive Officer,
Molson Coors Brewing Company
/s/ LEE REICHERT
Lee Reichert
Chief Legal and Government Affairs Officer & Corporate Secretary
Molson Coors Brewing Company








3



--------------------------------------------------------------------------------

    






ACKNOWLEDGEMENT
Your offer of employment is contingent upon your acceptance of the conditions
described below: 
Offer Contingencies.   I understand that this offer is contingent on my
acceptance of the Company’s agreements:   Confidentiality and Intellectual
Property Agreement, Use of Employee’s Likeness Agreement, Non-Solicitation
Agreement, and Non-Compete Agreement (collectively, the “Restrictive Covenant
Agreements”).
Code of Business Conduct.  I understand that as part of my employment, I am
expected to conform my conduct to the highest level of ethical standards.  As
such, I understand that I must read and sign/accept the Molson Coors Code of
Business Conduct, as a condition of employment with our Company.  If I have any
exceptions, as outlined in the Code, I understand that this offer is contingent
on my agreement with any solution required by the Company’s management to
resolve the exception(s).
At-Will Employment Relationship.  I understand that upon accepting this offer of
employment and throughout my employment, I am an employee at-will.  I understand
that as an at-will employee, I or the Company, may terminate the employment
relationship at any time for any reason with or without notice. 
Policies.  I understand that in my job I will have access to all the Company
policies.  Following this offer are copies of some of those important policies –
Global IT Security & Acceptable Use Policy; US Discrimination and Harassment
Free Work Environment Policy; Global Employee Alcohol Policy; and Global Records
Management Policy.  In addition to reading these policies, I understand that it
is my responsibility to review any local policies/procedures as referenced in
these policies. I further understand that none of the Company’s policies,
procedures, guidelines, practices or plans are contracts or intended to change
the at-will nature of the employment relationship.  I understand that it is a
Company expectation and my responsibility to familiarize myself, understand and
comply with all policies.  By my signature, I confirm that I will conform my
conduct to the policies detailed above, as well as all of the Company’s
policies.
Amendment, Change or Modification.  I further understand that the Company, at
its sole discretion and at any time may with or without notice amend, change or
modify any of its policies, procedures, guidelines, practices or plans whether
or not addressed in this offer letter.
I accept the conditions described above and the offer to work.


Signature:   /s/ MICHELLE ST. JACQUES        
Date: November 17, 2019
Michelle St. Jacques


















January 12, 2019


Michelle St Jacques
1316 W. Barry Ave.
Chicago, IL 60657


Hello Michelle,




4



--------------------------------------------------------------------------------

    


Welcome to the Molson Coors Family! Beer is our passion, our heritage and our
future. We are delighted you have chosen a Career in Beer!


Business Entity: MillerCoors (the Company)
Hiring Manager: Gavin Hattersley
Building Location: Chicago, IL
Position Title: Chief Marketing Officer


Employment:


Your new position will begin on a mutual agreed upon start date.


Salary/Compensation:


Your starting gross annual salary will be $600,000. Your salary, less
deductions, will be paid on a bi-weekly basis.


Sign-on Bonus:


As discussed, MillerCoors is providing a sign-on bonus totaling $1,500,000
payable in two installments.


1.
In March 2019, you will receive a sign-on bonus of $1,000,000 subject to
applicable withholding taxes. If your employment terminates for gross misconduct
(i.e. material violation of company policy or law) or if you voluntarily resign
within 12 months of the first installment payment date, you agree to reimburse
the Company the installment paid.

2.
In December 2019, you will receive a second cash award of $500,000, subject to
applicable withholding taxes. If your employment terminates for gross misconduct
(i.e. material violation of company policy or law) or if you voluntarily resign
within 12 months of the second installment payment date, you agree to reimburse
the Company the installment paid..



In addition, in February or March 2019and subject to Compensation Committee
approval, you will receive a grant of Restricted Stock Units with a starting
value of $1,250,000. This grant will vest in 20% annual increments each year in
January over a five year period starting with 2020.


Annual Molson Coors Incentive Plan (MCIP):


You are eligible to participate in the annual Molson Coors Incentive Plan (MCIP)
subject to the plan rules. MCIP rewards employees for the achievement of
corporate, team and/or individual performance results objectives on the fiscal
basis year which is the calendar year. The bonus target for your position is
currently 55% of your eligible earnings. Your actual payout for the current year
will be prorated based on the MCIP targets for each job you held or date of hire
during the plan year. The incentive plan is reviewed on an annual basis and
details of the plan are subject to change to align with and support ongoing
business needs.


Long Term Incentive:


You are eligible to participate in the Molson Coors Long-Term Incentive Plan
(LTIP) according to your grade level in the Company. The annual target LTIP
value is reviewed on an annual basis and set by the Board of Directors.


Grant Awards to eligible participants are typically made annually during our
compensation planning cycle which typically takes place in March of each year.
The actual award is based on the manager’s assessment of individual performance
within a determined range. Your potential annual target LTIP grant is $600,000,
and you will be eligible for consideration of a grant in 2020.


Executive compensation is reviewed annually and adjustments can be made to
targets and ranges for base pay, short-term incentive or long term incentive
components of the total compensation package. Additionally, the types of
vehicles used by Molson Coors to fulfill the annual target compensation of the
LTIP component typically are reviewed annually and may be modified.


Benefits:


Our Company offers a comprehensive employee benefit program which will help to
meet your health care, retirement, financial, and life style needs. Your
benefits generally become effective on the first day of employment. We will
provide specific information regarding local benefits offerings as a supplement
to this offer letter.


Vacation:




5



--------------------------------------------------------------------------------

    


You are eligible to accrue up to 120 hours of paid vacation in 2019 as outlined
in the Company’s vacation policy which runs annually from January 1 through
December; however the number of days will be prorated based on your start date
for this year.


As an exception to policy, and as good and valuable consideration for signing
the attached agreements, you are eligible to accrue an additional 40 hours of
vacation; however the number of days will be prorated based on your start date
for this year.


In 2020 as an exception to the policy, you are eligible to accrue up to 160
hours of paid vacation. You will retain this eligibility until you qualify for
more vacation hours as outlined in the Company’s vacation policy.
In addition, you will be eligible for individual holidays based on your
location/country. We will provide specific information regarding local benefit
offerings including the vacation policy as a supplement to this offer letter.


Also, during the company’s annual enrollment, full-time salaried and hourly
non-union employees are eligible to purchase up to an additional 40 hours of
vacation in the following year.


Additional Benefits and Perquisites:


As a member of the MillerCoors Senior Leadership Team, you are eligible for:


•
participation in the Molson Coors Deferred Compensation Plan

•
annual executive physical (optional)

•
access to a parking space in the Chicago office (subject to availability).
MillerCoors will cover 50% of the cost

•
Reimbursement of up to $5,000 per year to cover financial and tax planning.
Reimbursement requests are to be submitted once a year between October 15 and
November 15. Program details will be provided.



Non-Compete:


By signing below, you attest to the following: (a) you have not taken and will
not take any confidential or proprietary documents, in any form or format,  from
Kraft Heinz, (b) you will not use, disclose or share any confidential or
proprietary information about Kraft Heinz in the performance of your duties for
MillerCoors or in your communications with any MillerCoors personnel, and (c)
you will comply with any and all continuing post-employment obligations to Kraft
Heinz, including any non-solicitation of employees agreement you signed with
Kraft Heinz. In the event that Kraft Heinz seeks to enforce your non-compete
agreement against you for accepting employment with MillerCoors, MillerCoors
will hire and pay for your legal defense so long as you cooperate with the
defense in good faith and have not breached your attestations and agreement to
(a), (b), and (c) above.


Severance:


In addition to the severance triggers outlined in the Severance Pay Plan, you
will be eligible for 52 weeks of severance if your employment is involuntarily
terminated unless one of the following occurs (words starting with capital
letters are defined in the Severance Pay Plan): you are terminated for Cause;
you voluntarily terminate your employment with the Company before your scheduled
date of Separation from Service; you accept any position or reject a Comparable
Position with the Company or any member of the Molson Coors Controlled Group;
you accept any position or reject a Comparable Position with the new owner or
successor to the Company in connection with the merger, consolidation or other
reorganization of the Company with another entity (if the Company is not the
surviving entity); or you are eligible for long term disability benefits under
the Company's long term disability plan.


Your Agreement:


This offer is for at-will employment and contingent upon your agreement to the
enclosed acknowledgment form and signing the forthcoming agreements, in exchange
for which you agree you are receiving good and valuable consideration, as well
as successful completion of the pre-employment process. In addition, should you
accept this offer; you will be required to review and sign and/or electronically
accept (where applicable by law) your offer and our required company agreements
pertaining to your position, location and/or country.


Again, Michelle, we are pleased to be extending you this offer and are excited
by your being a part of our organization at this exciting time in the beer
industry.


6



--------------------------------------------------------------------------------

    




ACKNOWLEDGEMENT


Your offer of employment is contingent upon your acceptance of the conditions
described below:


By accepting our employment offer, you acknowledge and agree that Molson Coors
Brewing Company, its affiliated and subsidiary companies, and third parties
working on behalf of such entities may use your personal data in connection with
your employment, and that such data may be transferred outside of the country,
stored outside of the country, or made accessible to such parties outside of the
country for such purpose. Your personal data includes, but is not limited to,
your name, address, date and place of birth, family information, tax
identification number, bank account and credit card information, photographic
images, as well as any other information that can be directly or indirectly used
to identify the individual to whom the information applies.


Offer Contingencies. I understand that this offer is contingent on my:


•
fully completing and electronically signing the employment application;

•
satisfactory completion of background screening process, including a
pre-employment drug screen, criminal background check, and confirmation of
references and other information relating to my employment application;

•
providing proof I am authorized to work in the U.S. within three business days
of my first day of employment, pursuant to U.S. regulations connected with the
Form I-9 Employment Eligibility Verification process; and

•
acceptance of the forthcoming company’s agreements: Confidentiality and
Intellectual Property Agreement, Use of Employee’s Likeness Agreement,
Non-Solicitation Agreement, and Non-Compete Agreement.



Reimbursement. I agree to reimburse the Company for any money owed to the
Company that has not been repaid by the time my employment is terminated. I
further authorize the Company, to the extent permitted by applicable state and
federal laws, to deduct amounts owed to the Company from payments (including but
not limited to payments for wages, bonuses, expenses, or vacation pay) otherwise
owed to me upon termination of my employment. If these deductions are
insufficient, I agree to reimburse the Company for the balance within 30 days of
my termination date. If I do not timely reimburse the Company for any amount I
owe, I agree that I will pay all costs, expenses, and reasonable attorneys’ fees
the Company incurs in its efforts to collect the amounts owed.


Code of Business Conduct. I understand that as part of my employment, I am
expected to conform my conduct to the highest level of ethical standards. As
such, I understand that I must read and sign/accept the Molson Coors Code of
Business Conduct, as a condition of employment with our Company. If I have any
exceptions, as outlined in the Code, I understand that this offer is contingent
on my agreement with any solution required by the Company’s management to
resolve the exception(s).


At-Will Employment Relationship. I understand that upon accepting this offer of
employment and throughout my employment, I am an employee at-will. I understand
that as an at-will employee, I or the Company, may terminate the employment
relationship at any time for any reason with or without notice. I understand
that no person other than both the CEO and Global Chief People Officer may enter
into a contract that varies the at-will nature of the employment relationship
and even the CEO can only do so in a writing signed by both the CEO and Global
Chief People Officer.


Policies. I understand that in my job I will have access to all Molson
Coors/MillerCoors policies. Following this offer are copies of some of those
important policies – Global IT Security & Acceptable Use Policy; US
Discrimination and Harassment Free Work Environment Policy; Global Employee
Alcohol Policy; and Global Records Management Policy (and for employees of
MillerCoors only: the MC Employee Alcohol Procedure and US (MC) Signature
Approval Policy). In addition to reading these policies, I understand that it is
my responsibility to review any local policies/procedures as referenced in these
policies. I further understand that none of the Company’s policies, procedures,
guidelines, practices or plans are contracts or intended to change the at-will
nature of the employment relationship. I understand that it is a Company
expectation and my responsibility to familiarize myself, understand and comply
with all policies. By my signature, I confirm that I will conform my conduct to
the policies detailed above, as well as all of the Company’s policies.




7



--------------------------------------------------------------------------------

    


Amendment, Change or Modification. I further understand that the Company, at its
sole discretion and at any time may with or without notice amend, change or
modify any of its policies, procedures, guidelines, practices or plans whether
or not addressed in this offer letter.


I accept the conditions described above and the offer to work.




Signature: /s/ MICHELLE ST. JACQUES     Date: January 12, 2019
Michelle St Jacques






8

